Case: 13-30560       Document: 00512291025         Page: 1     Date Filed: 06/28/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 28, 2013
                                     No. 13-30560
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DAVID WARREN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CR-154-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       David Warren appeals from the orders of the district court denying his
motions for release pending trial and reopening of the initial detention
proceeding. The denial of those motions was not an abuse of discretion. See
United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992); United States v.
Hare, 873 F.2d 796, 798 (5th Cir. 1989).
       AFFIRMED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.